DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 November 2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims require the armature stop and/or armature to have a lining which has a hardness less than the other of the armature stop or armature.  However, this encompasses an overly large set of potential materials which meet the claim language and the originally filed application does not reasonably convey possession of all such combinations.  Note that the dependent claims 7-15 further limit these by reciting various open-ended ranges of hardness values which encompass the softest and hardest materials.  The originally filed application does not reasonably convey possession of the entire claimed range (which would encompass talc on the low end and diamond on the high end).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lingner et alia (DE 102014224357 A1), hereinafter “Lingner” in view of Noller et alia (US Patent Number 6,808,134), hereinafter “Noller”.
	Re claim 1, Lingner discloses a solenoid valve (see Fig.1) for controlling fluids (i.e. gaseous fuel), the solenoid valve being a fuel injection solenoid valve (see paragraph [0003] and other citations), the solenoid valve comprising: a valve member (2) for opening and closing an opening (3); an armature (6, 12, 13) for actuating the valve member; and an armature stop (5) via which a movement of the armature is delimitable; wherein to dampen a movement of the armature, one of: (i) the armature includes an armature base body (6) having a first armature lining (13), which is situated on the armature base body and which exhibits a lower hardness than the armature stop (see paragraph [0025], [0012], and [0009]), or (ii) the armature stop includes a stop base body having a first stop lining, which is situated on the stop base body and which exhibits a lower hardness than the armature (the first condition is met, so one of (i) or (ii) is met).  Linger discloses the armature stop above the armature (similar to stop 6 in applicant’s device) and does not disclose the armature stop positioned between the armature and combustion 
Re claim 2, the modified Lingner discloses the solenoid valve as recited in claim 1, wherein one of: (i) a second armature lining (12), which exhibits a greater hardness than the first armature lining (see paragraph [0027] which discloses that lining (12) can be the same as lining (11) which is greater than the hardness of lining (11)), is situated on the armature between the armature base body and the first armature lining (see Fig. 1), or (ii) a second stop lining, which exhibits a greater hardness than the first stop lining, is situated on the armature stop between the stop base body and the first stop lining (the first condition is met, so one of (i) or (ii) is met). 
Re claim 3, the modified Lingner discloses the armature stop includes a stop base body having a stop lining, and the armature includes an armature base body having plural armature linings.  Lingner does not disclose the relative hardnesses such that one of: (i) the stop base body has a second stop lining, which exhibits a greater hardness than the first armature lining, or (ii) the armature has a second armature lining which exhibits a greater hardness than the first stop lining. However, Lingner discloses the benefit of having the linings with different hardnesses 
Re claim 4, the modified Lingner discloses the solenoid valve as recited in claim 1, wherein the first armature lining is metallic (see paragraph [0027] teaching tin, nickel, zinc, or copper, which are metals) or the first stop lining is metallic. 
Re claim 5, the modified Lingner discloses a thickness of the first armature lining between 5 to 10 microns (see 0026), but is silent as to surface roughness.  So, Lingner is silent as to the thickness of the first armature lining being less than 80% of a height of a maximum roughness peak of the second armature lining or of the armature base body.  But Lingner does recognize manufacturing tolerances as a consideration (see paragraph [0003]) that the linings on the armature and armature stop are compensating for.  So, if Lingner does not meet the broad range of a surface roughness less than 8 microns (80% of disclosed thickness of 10 microns), then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the surface roughness less than 8 microns in order to have a smoother surface.
Re claim 6, the modified Lingner discloses the solenoid valve as recited in claim 1, wherein an additional damper (spring 8) is provided, wherein the additional damper is configured to dampen the movement of the armature. 
Re claim 7, the modified Lingner discloses the solenoid valve as recited in claim 2, wherein one of: (i) a hardness of the first armature lining is less than 100 HV, and/or a harness of 
Re claims 8 and 9, the modified Lingner discloses the hardness of the first armature lining of “approx. 200 HV to 300 HV”, which is close to the range in claim 8 of “less than 150 HV” and overlaps the range in claim 9 of “less than 200 HV”.  Re claim 11, Lingner discloses the second armature lining as having a hardness of 1000 HV (paragraph [0027] teaches lining (12) being the same as the stop (5) lining, which has a hardness of 1000HV, see paragraph [0009]).  Also, similar to the obviousness rationale in claim 3 above, the stop lining could be the softer material and Lingner discloses the softer material having a hardness of 200 HV, which is close the range of in claim 12 of “less than 150 HV” and overlaps the range in claim 13 of “less than 200 HV”.  Finally, with the stop linings in claims 14 and 15 meant to be distinct from the stop lining already recited, then it would have been obvious to have separate linings similar to the linings shown on the armature and the claimed ranges are met or overlap the limitations in claims 14 and 15.  The overlapping, approaching, or similar ranges are considered obvious variations (see MPEP 2144.05).  Furthermore, Lingner teaches a rationale for making the materials harder or softer (see paragraph [0003]).  Thus establishing the hardnesses as results effective variables.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the linings with hardness values in the claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine 
Re claim 10, the modified Lingner discloses the solenoid valve as recited in claim 2, wherein a hardness of the second armature lining is greater than 900 HV (paragraph [0027] teaches lining (12) being the same as the stop (5) lining, which has a hardness of 1000HV, see paragraph [0009]). 
Re claim 16, Lingner discloses an internal combustion engine (see paragraph [0003]), including a solenoid valve, the solenoid valve being a fuel injection solenoid valve (see paragraph [0003] and other citations).  The claim recites the same elements as claim 1 otherwise and the rejection of claim 1 is applicable to the other limitations.
Re claim 17, Lingner discloses the internal combustion engine, but is silent as to the vehicle.  The examiner took official notice that using internal combustion engines in vehicles is old and well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the internal combustion engine in the vehicle in order to provide power to move the vehicle.  Applicant did not traverse the finding.  Therefore, it is taken as admitted prior art.  The claim recites the same elements as claim 1 otherwise and the rejection of claim 1 is applicable to the other limitations.



Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
The amendment does not address the rejection under 35 USC 112(a).  With respect to the location of the armature stop with respect to the outlet to the combustion chamber, Noller is relied upon in an obviousness rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ERIC KEASEL/Primary Examiner, Art Unit 3753